Citation Nr: 0509421	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-37 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	Adjutant General's Office, 
Commonwealth of Pennsylvania


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968, to include a period of Vietnam service from 
July 1966 to July 1967.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision that denied service 
connection for Type II diabetes mellitus, for PTSD, and for a 
right shoulder injury.  On behalf of the veteran (as 
acknowledged by his thumbprint and witnesses' signatures), 
his wife filed a notice of disagreement (NOD) in February 
2003; the RO issued a statement of the case (SOC) in August 
2003.  The veteran's representative then filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in December 2003.  

In response to a request on the veteran's VA Form-9, the RO 
scheduled the veteran for a videoconference hearing before a 
Veterans Law Judge that was scheduled for July 14, 2004.  The 
veteran's wife indicated, in correspondence dated in June 
2004, that she would attend the hearing.  However, neither 
the veteran nor his wife appeared.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  The competent evidence does not establish that the 
veteran currently has, or ever has had, type II diabetes 
mellitus. 

3.  The competent evidence does not establish that the 
veteran suffers from PTSD.  

4.  The competent evidence does not establish that the 
veteran has, or ever has had, a right shoulder disability.




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for Type 
II diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for a grant of service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2004).

3.  The criteria for a grant of service connection for 
residuals of a right shoulder injury are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

Through the August 2003 SOC, and the June 2002 and November 
2002 letters, the RO notified the veteran of the legal 
criteria governing the claims (to include the three criteria 
for establishing service connection), the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of each of the claims.  After each, the 
veteran and his wife, and his representative, were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's June 2002 and November 
2002 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letter 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  That letter also 
invited the veteran to submit any additional evidence in his 
possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claims(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
In the matters now before the Board, as indicated above, 
documents meeting the VCAA's notice requirements were 
provided to the veteran both before and after the rating 
decision on appeal.  However, the Board finds that the RO's 
actions have not, in any way, prejudiced the veteran.  

As indicated above, the RO sent the June 2002 and November 
2002 letters soliciting information and evidence from the 
veteran before the initial adjudication; other documents 
satisfying the VCAA's notice requirements were provided to 
the veteran after that rating action.  The RO issued a SOC in 
August 2003, explaining what was needed to substantiate the 
claim, within seven months after the January 2003 rating 
decision on appeal.  Thereafter, the veteran was afforded the 
opportunity to respond.  The Board also points out that the 
case did not come initially to the Board until March 2005, 
well after the one-year period for response to any document 
providing VCAA notice (see 38 U.S.C.A. § 5103(b)(1)).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with any claim on appeal.  As 
indicated below, the RO has obtained copies of the veteran's 
service personnel records and private medical treatment 
records.  The veteran and his wife have also been given 
opportunities to submit and/or identify evidence to support 
his claims.  Significantly, neither the veteran nor his wife, 
or his representative, as identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Under these circumstances, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of each of the claims 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Hence, the Board finds that there is no prejudice to the 
veteran in the Board proceeding, at this juncture, with a 
decision on each of the claims on appeal. 

II.  Service Connection

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

A.  Type II  Diabetes Mellitus

Service personnel records show that the veteran served in the 
Republic of Vietnam from July 1966 to July 1967.

Service medical records reveal no finding or diagnosis of 
Type II diabetes mellitus, nor do they contain any evidence 
of elevated blood sugar.

Private medical records show that the veteran was admitted to 
a nursing home in April 2002.  The veteran then was incapable 
of understanding his rights and responsibilities; standard 
precautions were undertaken, to include tube feeding of a 
diabetic resource.

A medical evaluation of the veteran, conducted by Jeanne M. 
Pelensky, M.D. in November 2002 and received by the VA in 
December 2002, reveals that the veteran suffered a massive 
myocardial infarction in March 2002, collapsing and becoming 
unresponsive; he was revived in the Emergency Room and 
underwent surgery.  Records reveal that the veteran had 
suffered an anoxic brain injury and was put on a ventilator; 
he later required a tracheostomy.  The veteran's three-month 
stay in the nursing home was complicated by pneumonia and a 
decubitus ulcer; he then was brought home, with his wife 
providing total care for him and with little nursing 
assistance.  Dr. Pelensky reviewed the veteran's past medical 
history, noting the veteran's exposure to Agent Orange, and 
examined the veteran; no Type II diabetes mellitus was found.

In addition to the basic legal authority governing service 
connection, cited to above, service connection may be 
presumed, for certain chronic diseases, such as diabetes 
mellitus, which develop to a compensable degree (10 percent 
for diabetes mellitus) within a prescribed period after 
discharge from service (one year for diabetes mellitus), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 3.307 and 3.309 (2004).

Pertinent legal authority also provides that, if a veteran 
was exposed to a herbicide agent (to include Agent Orange) 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acne form diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 
38 C.F.R. § 3.307(a)(6)(iii)).  Thus, a presumption of 
service connection arises for a Vietnam era veteran (presumed 
exposed to herbicides, including Agent Orange) who later 
develops one of the conditions listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

Considering the pertinent evidence of record in light of the 
above-cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for Type 
II diabetes mellitus.  

Initially, the Board notes that the veteran served in the 
Republic of Vietnam during the Vietnam Era; hence, he 
entitled to a presumption of Agent Orange exposure.  He 
claims service connection for Type II diabetes mellitus, 
which is one of the enumerated conditions for which 
presumptive service connection due to Agent Orange exposure 
is available.  In this case, however, service connection may 
not be granted, on any basis, because the competent evidence 
simply fails to establish any finding or diagnosis of Type II 
diabetes mellitus-the very condition for which service 
connection is sought.  

Neither Type II diabetes mellitus nor any evidence of 
elevated blood sugar was present in service, and there is no 
evidence of Type II diabetes mellitus within one year post-
service.  In this case, notwithstanding the April 2002 
hospital procedure of tube feeding with a diabetic resource, 
there is no competent evidence that establishes that the 
veteran has, or ever has had, Type II diabetes mellitus.  
None of the veteran's in-service or post-service medical 
records establishes the presence of Type II diabetes 
mellitus, and neither the veteran nor his representative has 
alluded to the existence of any such medical evidence.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of proof of the currently 
claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for Type II diabetes mellitus must be denied 
because the first essential criterion for the grant of 
service connection-competent evidence of the disability for 
which service connection is sought-is not met.

B.  PTSD

Service medical records at the time of the veteran's 
enlistment examination in April 1965 show a normal neurologic 
and psychiatric system.

The veteran's combat history includes participation in 
support of Allied Forces in Chu Lai, Vietnam, in July 1966; 
participation in Operation "FRESNO" in September 1966; and 
participation in Operation "GOLDEN FLEECE" in September 
1966.

At the time of the veteran's separation examination in 
September 1968, service medical records again show a normal 
neurologic and psychiatric system.

As indicated above, private medical records show that the 
veteran suffered a massive myocardial infarction in March 
2002, along with an anoxic brain injury.

The November 2002 medical evaluation conducted by 
Dr. Pelensky, and received by the VA in December 2002, 
includes a social history, revealing that the veteran had 
been laid-off from his job in January 2002 and became 
depressed; he had not seen a physician regularly for follow-
up of this condition.  Dr. Pelensky assessed the veteran with 
depression; no PTSD was found.

Service connection for PTSD requires a diagnosis of the 
disorder in accordance with 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s); and 
credible supporting that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f) (2004).

In this case, there is credible evidence that the veteran is 
a combat veteran, and that he likely experienced combat-
related stressors consistent with the circumstances and 
conditions of such service (see 38 U.S.C.A. § 1154(b)).  That 
notwithstanding, service connection for PTSD may not be 
granted because the medical evidence includes no diagnosis or 
assessment of PTSD.  

While service medical records include no reference to any 
psychiatric disability, the Board notes the PTSD is generally 
a disability of delayed onset.  Post-service medical records 
include reference to clinical depression in 2002 and, more 
recently, a finding of anoxic brain injury.  There is, 
however, no medical evidence reflecting treatment for or 
diagnosis of PTSD at any time since the veteran's discharge 
from service in September 1968.  Other than a current 
assessment of depression, the report of a November 2002 
medical evaluation by Dr. Pelensky reveals no specific 
psychiatric diagnosis, to include PTSD.

As the competent evidence of record does not indicate that 
the veteran, in fact, suffers from PTSD, there is no 
predicate for a grant of service connection for that 
condition.  

C.  Residuals of a Right Shoulder Injury

Service medical records reveal no complaints, findings, or 
diagnosis of any right shoulder injury or disability.

The report of a November 2002 medical evaluation conducted by 
Dr. Pelensky (received by VA in December 2002), reveals that 
the range of motion (passive) of the veteran's right shoulder 
was to 120 degrees on flexion, and to 100 degrees on 
abduction; however, no right shoulder disability was found.

Considering the pertinent evidence of record in light of the 
above-cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for 
residuals of a right shoulder injury.  

Aside from the fact that the veteran's service medical 
records reflect no right shoulder complaints, findings, or 
injury, the post-service evidence also does not establish, by 
competent evidence, that the veteran currently has either a 
right shoulder disability or any residuals of a right 
shoulder injury.  There is no medical diagnosis of specific 
disability affecting the right shoulder, and neither the 
veteran or anyone acting on his behalf has alluded to the 
existence of any such evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
the disability for which service connection is sought (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin, 155 F. 
3d at 1353; Brammer, 3 Vet. App. at 225.  

D.  Conclusion

The Board does not doubt the sincerity of the veteran's 
and/or his wife's beliefs that the veteran has the currently 
claimed disabilities as a result of his military service.  
However, as neither is shown to be other than a layperson 
without the appropriate medical training and expertise to 
render a probative opinion on a medical matter.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating each claim on 
appeal.  However, as the competent evidence simply does not 
support any of the claims for service connection, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for PTSD is denied.

Service connection for residuals of a right shoulder injury 
is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


